                       Case 1:19-cr-00651-LTS Document 643 Filed 05/05/21 Page 1 of 1




                                                                               May 5, 2021
   VIA ECF
   Hon. Laura Taylor Swain
   United States District Judge
   Southern District of New York
   Daniel Patrick Moynihan                                                     MEMO ENDORSED
   United States Courthouse
   500 Pearl Street
   New York, New York 10007

              Re:        United States v. Raul Vidrasan, 19 Cr. 651 (LTS)

   Dear Judge Swain:

          My client in the above-captioned case is currently scheduled to be sentenced by this Court at
   9:00 a.m. on May 19, 2021. I write to request an adjournment of Mr. Vidrasan’s sentencing to May 25,
   2021 at 11:00 a.m.

          The reasons for this request are: (1) I am still in consultations with Mr. Vidrasan about the final
   sentencing submission, and (2) based on the recent changes to the New York City public school
   schedule, I have a parenting obligation in the early morning of May 19, 2021 that will prevent me from
   appearing before the Court until 10:00 a.m.

          Accordingly, I respectfully request that the Court reschedule Mr. Vidrasan’s sentencing to May
   25, 2021 at 11:00 a.m.

              The Government, through AUSA Robert Sobelman, indicated it has no objection to this request.

              Thank you for the Court’s consideration of this letter motion.
The sentencing hearing currently scheduled to take place on May 19, 2021, is
hereby adjourned to take place by remote means on May 24, 2021, at             Respectfully submitted,
9:00am. The precise time and modality cannot be confirmed until late the
week before, so counsel are requested to keep their calendars as open as
possible from 9am to 2pm that day. The Court finds pursuant to 18 U.S.C.              /s/
section 3161(h)(7)(A) that the ends of justice served by an exclusion of the
time from today’s date through May 24, 2021, outweigh the best interests of
the public and the defendant in a speedy trial for the reasons stated above.   Aaron Mysliwiec
Docket entry 643 is resolved.
SO ORDERED.
                                                                               Attorney for Raul Vidrasan
5/5/2021
/s/Laura Taylor Swain, Chief USDJ

   cc:        Elizabeth Hanft, AUSA (via ECF)
              Robert Sobelman, AUSA (via ECF)
              Samuel Rothschild, AUSA (via ECF)
